Title: To James Madison from William Ray, 22 March 1809
From: Ray, William
To: Madison, James


Sir,
Amsterdam, Montgomery County, State of New-York,March 22nd. 1809.
Although something of my situation is hinted at in the poem, yet perhaps not sufficient to give satisfaction.
I am really in a very distressed condition. My late publication is about to be sacrificed to pay the expenses of printing, and I have no resources left. I had the misfortune, some years since, to commence business with a partner, who, by his imprudent and dishonest conduct involved me in embarrassments as yet inextricable. The money which I have since earned by the toils of the seas, by enduring all the horrors of Barbarian Slavery, and by other means, has been swept from me by insatiable creditors; and myself and beloved family abandoned to starvation. If I had money enough to transport myself & family to Washington in a decent way, perhaps I might find some situation or employment in which I might obtain an honest subsistence, and rescue myself and family from impending ruin. I therefore throw myself entirely on your mercy. I am, Sir, With profound respect, Your most obedient And most humble servant.
Wm. Ray.
